Citation Nr: 1734938	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-10 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for neuropathy of the lower extremities.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for a thoracolumbar disorder.

6.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from April 1964 to March 1966.  He also served in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  Relevant VA treatment records are located in the Legacy Content Manager, and all records are now in these electronic systems.

The Veteran testified at an April 2017 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

There appear to be several sets of outstanding treatment records relevant to the issues on appeal.  

During his April 2017 hearing testimony, the Veteran testified to receiving the following treatment from private medical providers:

* 1967 or 1968 private back treatment, including being diagnosed with disc problems and being set in a full body cast;  
* September 2016 orthopedic back surgery from Dr. S. at Huntsville, Alabama; 
* 1970s private treatment for bilateral foot problems; and
* 1990s private treatment for rheumatoid arthritis from Dr. K.C. at Blount memorial Hospital in Maryville, Tennessee (see also November 2010 Claim). 

Additionally, the claims file contains evidence that the Veteran received the following treatment from private medical providers:

* Dermatology treatment from Dr. M. in Athens, Alabama (see July 2014 VA Treatment Records List of Private Doctors);
* 1960s-1990s rheumatoid arthritis treatment by Dr. B and Dr. H. in Waterford, Michigan (see October 2012 Authorization and Consent Form);
* mid-1990s rheumatoid arthritis treatment by Dr. W.M. (Id.); and 
* 2008 treatment for varicose veins by Dr. G.G. in Huntsville, Alabama (see August 2008 Private Medical Records; November 2010 Claim).

The AOJ does not appear to have attempted to obtain any of the treatment records mentioned above.  Finally, from 1995 to 1997, the Veteran received private treatment for asthma at a regional hospital in Athens, Tennessee.  See January 2011 Authorization and Consent Form.  The AOJ initially requested these specific records in a letter dated August 2011.  However, the letter does not appear to have been answered, and the AOJ did not follow up with either the medical provider or the Veteran.  On remand, the AOJ must attempt to obtain all of these private medical records.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has been diagnosed and/or treated for asthma, neuropathy of the lower extremities, rheumatoid arthritis, varicose veins, and a thoracolumbar disorder.  The record contains lay testimony and statements indicating that these conditions may be etiologically related to the Veteran's service.  However, the current recollections of in-service onset are not consistent with the Veteran's report of medical history upon service discharge.  As the factual record is unclear, the Board defers consideration of the need for additional VA examination pending the receipt of the outstanding treatment records.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records since August 2014.

2.  With the help of the Veteran as necessary, attempt to obtain the following treatment records:

* Private back treatment in 1967 or 1968, including being diagnosed with disc problems and being set in a full body cast (see April 2017 Hearing Testimony);
* September 2016 orthopedic back surgery from Dr. S. at Huntsville, Alabama (Id.);
* 1970s private treatment for bilateral foot problems (Id.);
* 1990s private treatment for rheumatoid arthritis from Dr. K.C. at Blount memorial Hospital in Maryville, Tennessee (Id.; see also November 2010 Claim);
* 
* dermatology treatment from Dr. M. in Athens, Alabama (see July 2014 VA Treatment Records List of Private Doctors);
* 1960s-1990s rheumatoid arthritis treatment by Dr. B and Dr. H. in Waterford, Michigan (see October 2012 Authorization and Consent Form);
* mid-1990s rheumatoid arthritis treatment by Dr. W.M. (Id.);
* 2008 treatment for varicose veins by Dr. G.G. in Huntsville, Alabama (see August 2008 Private Medical Records; November 2010 Claim); and
* 1995-1997 private treatment for asthma at a regional hospital in Athens, Tennessee (see January 2011 Authorization and Consent Form).
All attempts to obtain such records should be documented in the claims file.

3.  After completing the actions detailed above and conducting any other necessary development, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

